OFFICE      OF    THE   AlTORNEY         GENERAL       OF   TEXAS
                                     AUSTIN




Eonorrblo R. 8. wohe
count7          Ara~itor
aryl COuJdl
tolyior, Teur




                                                               rrqaertiag      the oplnlon
d&8              drprrtarnt      on thr                        quertion,      ho8 baen       ra-
            .




                                                  oamon rohool dirtrlotr.
                                                  ent Of OOpuOn8OhOOl
                                                  00-t  8uOh =TT8llt8 8t
                                                    dew8    itOry    br?hk?

                                            OUI    8UOh   SU~WilltUkdSnt        dir-




                                                                                       Wit   8ZO 8uOh


1116 thr8OhOOl find, rnd inperfornilh&othrr dUth8,     h; ‘;*:b-
18Ot t0 th0 di8OretiOn Of the 8t8te $u eriateIIdent.
88n88, 8 county o??io8r, rnd thou&h 0J lrd %ountf    thplhatrn-
dent,* h8 18 ia t8Ot tha OffiOar an6 8(Mit Oi thr (It8tr. Hlth
Honorablr R. 3. Wyoho, Fag8 2

rO8peOt  to 8ChOOl 8f?8ir8,   hr 8Ot8 ?Or thr State lnd not ?or
the oounty.   The County  Suprrintmbent   i8, by tit1018 2681,
v.yPOXI’I Annotated Civil    8t8tUt.8,    a8da  thr 88Oratary of th8
OOrpOrate body CO3pO8ad Of thr OOUnty 8ohOOl tXU8ter8;         h8 fr
not 8 aunbrr  o? that body, nor &inn         8 toior In drtsraiai~
any matte th8y n8y br 0toha          on to d8OId8. Carrall v8., Ststr,
209 S. W. 158; Webb County t$. Bosrd of Sohool Trust8e8, 6/, 8.
W. 4861 Torrr JUr18.,     Vol. 37, p. 932.
            Thr power8 and &tier     o? pub110 ofiiorra ata &tr
gWlO?8lly   pr88oribrd by the COll8titUtiOll    8nd 8t8tUto8,   end,
rubjrot   to thr OonrtItutIonal lImItatIon8, the80 matter8         er8
Uedar   tha OOutmi  Of the L8gi8htUr0,       Snd in many in8tanC88    th8
CODlltitutiOnOlpra881y giV@8       it PolVX'to prrroribr the dutI.8
of partloolar O??iOW8.         Thr tom *dutirrR   in ruoh a grant to
thr Legirlaturr oomprrhrndr the furthrr Idaa o? powrr or ruthOr-
Ity, and thr LI&i81ati?m rot wIl1 be lookrd to for        t&r authority
Of thr Or?iOOT 88 Wdi        a8 ?Or a d.fillitiOn Of hi8 Itlti88. Fowarr
and dUtia8  am  OOlXt8nliv8,      and an OffIOOr ha8 no ruthority t0
perform an act In rarp8ot to which no duty ha0 bean ma48 to dr-
tolto upon him. Fubllo offIc8rr and governmental and adaInl8-
trrtIV8 board8  po88888 only ruoh power8 88 err rrprrealy con-
forrod upon thrm by law, or are nror888rily iaplI6d from th8
powers 80 oonr8rr.d. Thry oannot legally prrfora aot$ not auth-
orlzrd by axlrtlng law. Arnold VB. St&t@,         9 s. P. 120; La. V8.
LOOMI'd IndOp8nd8nt School DIrtrIOt, 21 S. ;:. (2b) 4J,9;DUnOan
~8. Stat8, 67 S. W. 903; Stat@ ~8. Caga, 176 S. w. 928; Caliagan
18. YoGom, 90 6. W. 3191           Tuar   hri8.,          vol. 34, pp. 44O-bti.
          St8totr8 whioh prrsorlbr and 1ImIt the rs~rclas OS of-
?iOial duty 8ro 8triOtiy OOn8trUOd in T@8pOOt Of thr pow8rr OOn-
frrrwl 8nd thr manner o? th r lrlxoroI88, and ruoh powsrs are not
to br analyzrd by oonrtnrotlon. Xhrrr thr Con8tItutIon aarinrr
tha power8 of an offlorr,     hr I8 oonfinrd to thr powars lnum(1r8tad,
and th. aXPrO      mention Or 8UOh pOWOr   lHgOtiV.8 thr Ui8tOIlOe
O? othrr8.   It 18   •Jtl8li~ wall 8Ottl&, hOW*Tar, that 8 l8W whIoh
oonfarr  a powrr 8nd tnpoarr a duty upon 811 o?fIo8r or a board
orrrlrr with lt by Implloatlon thr authority to do euoh thing8
88 8ra      rra8on8biy   n~Oe88aT~tO      OarTy    intO     e?tbOt     thr      pOW*T
grantrd or thr  duty lapored.   Thu8 powrrr to do orrtaln work or
to aooomplirh 8 o8rtaIn result whioh ornnot    othrrwlrr b8 aooom-
plirhrd, lmpli88 ths authority to amploy 8uCh agrnt8 a8 may bo
rraronably noor88ary to 8oooaplIah tha work or ptwporrr rprOI-
flrd, and to rngagr th8m tar 8uoh length Of tim a8 rraronably
nroa888ry. Bryan ~8. Sundbarg, 5 Tax. Llgt Tlylor v8. Co;ifI8h,
g s;,w$5;      Toor 18. Sparkr,  135 8. if'.519;                 Tu.         JUT-,      l


  ,*            l
                                                                               .I




Honorrblr R. 9. Wyohe, Pago 3


          ApprOpTi8tiOll8     t&W 81d t0 Nr81 8Oh OOl8lT8 88 0
rulo mad0 rt e8oh rogul8r 8o88lon or the LouIrl8turr,      nab
l8Oh8Ot 8 prOprhtin( thr fUlrd8?OT IpT81 8Id pr88Orib.8
the oondit % n8 for airburring     the 8pproprI8tloa amae by th8
mpr8ifIO IOt, whloh la p ir with o r tho rpproprI8tIon, 8nd or-
diE8Tily n0 8TtfOi8 Xluab~rI8 r88igIWd t0 8uOh 80t.
           rhe  8qU8litrtiOn 18w ?OT th) y88T8 19)9-194l, AOt8
Of the 4bth L861818tUr0, 1939, whioh may bo found undrr Chap.
19b Of the   Fublir Sohool bW8 Of T8X88, pTOVid88 in part a8
fOiiOW8I
          "sootIon 1. Appropriation:--rOT th8 pUX908@
     0r proaootIn(l
                  pub110 rohool Intrr8et end equa1Izlng
     the rduoatlonal opportunltlrr 8ffOrdad by the state
     to 811 ohlldrrn Of 8OhO1a8tiO lgr wIthIn the Stat.,
     thrrr I8 hrrrby rpproprlntrd out or thr Gmorrl Ret-
     anua Fund Six MIllIon, Sight Hundrdd T*anty-fIv8
     Thourand, Eight Hundred Twenty-roten (#6,825,627.00)
     Doll8r8, or 80 auoh therro? a8 mny be nrorrrary for
     th8 rohool year rndlng Augurt 31, 19b0,w

and 8 llka 8mount, or 80 auoh thrrror a8 MI ba noccl808ry for
the 8OhOOl yr8r endIn& AU&l8t 31, 1941, I8 approprI8ted, to
br nlloo8trd and axprndod by thr Stat8 Suprrintondant of Fubllo
Inrtn2octlonto thr Director 0r aqualItrtlon In thr stat0 De-
partncnt of Fduoatlon and undrr thr 8upervirIon and adrioo of
0 8prOIO1 joint hgi8letivO OdTi8OTy  OOIdttde OofItpO8Od  Of thl
mmbrrr &I drrignatrd  thrrrin.
           Saotlon   16   of   tho   8m4a   rot   pro+1688   In part   that:

              “Ivrrrrntrfor    rll  ronrr    arented under tho
     pTOVi8iOli8of thir AOt rhall br trStl8mittedbr
     the 8trto Suprrlntuldant of Pub110 In8tructiOn,
     whan the 8ooount for 8~8 hrr barn ruditrd by thr
     stntr Auditor, to trrarurorr or drpo8ltorIre 0r
     8OhOOi di8tTiOt8       to   whloh 016 18 @8nt86 8nd 8p-
     pr0r0a In tho 8ama manor             08 warr8ntr for Stntr
     8pJlOTtiOW8~tlt8   8T8 no1     tT8n8aitt8d..   . .”

            Thor8 brto b@8n numarou8 lM o tmo a t8
                                                 with ro8peot to
the dapO8itOTi88   Or tTO8WUW8   Of eohool ?Und8, Ond 8UOh 8p@C-
iti 18~8 oontrol IMOf8T 88 thoy may oonrliot with mnrrrl
8tClbUt68,  88 th  8OlOOtiOllOf Oity Ond OOUnty 'h~O8itO)iO8.
tina8 m8t br deporlted In thr rrqulmd minor and own th8
HOnOr8bl8 R. 9. Wyohe, Pago 4

8tlpulrtea lrourltIa8i   they a8f not br depO8itOd with 8ly
prrron    oorpor8tIon othrr th8n the au17 8aiOOtrd and qualified
             or
troaeurer or dqpO8itOrf.    'PhCMU88OllV8. th0   ~IIdOprndOnt School
Dirtriot, 269 8. '1. 6681 Joner 18. 5brr8,     263 8. w. 570.
                  Art1018 2828, Vornon*8 Annotrted   Civil   Statutrr,   rradr
88   ?OiiUVi8l

             'The trrmr 'oounty troa8umr* mad ‘oounty
       tru8ury’, e8 U86d in all prorIrIon8 or 18~ r8-
       letin@ to 8OhOOl.fbndr, rhall br OOnrtru06 to
       mean thr oounty drporitory. ThO oommlrrlonorr
       court rhall filr with thO Ststr D0partmrnt of
       EauoatIon a oopy or the bond or 8816 dOpO8itOTy
       t0 0OI.T 8OhOol ?Und8. NO Cornd88ioU 8hs11 br
       pnid ?OT rrooiri~ 8d diaburring 8ohOol iundO.
       (AOt8 1905, p. 263; Act8 1909, 9. 17.)"
           The oon8tItutIonelIty of thi8 rtatut8     ha8 brrn   8u8-
talnrd. (Charlton ~8. Cou8in8, 124 3. W. 422.) bhon 00n8ttru04
a8 8 whblr, It plrcor thr Immadlatr and rxolurirr 0uat0ay or
the 8OhOOl ?und8 in the 00uOty dapO8itOTy      whrn duly 8~iOOtOd
and bondad, rrqulrnr the dlrburrrn0nt Of ruoh fund8 otherwirr
end by or through thr oounty traa8urlr, and rxpro08ly protldrr
that no OOZUIiI88ion8ha11 thrreafter br paid for nooIvI~         or
di8bUT8ily thr tundr. Therm 18 nothing In tha COn8titutIOn
whioh roquIro8 that thr 8OhOOl iundr rho11 br kept in the ou8-
tody  or undrr the aanagrm0nt or oontrol of thr oounty trear-
urar  or or any othrr 0??108r. Any agrnt or l     mployoo whloh thO
LegI81nturo may protldr may bo lntrP8tOd with thr prrformanor
of the ronlor ma well a0 I public oifi0.r. Although thO hgi8-
laturr may not raaot ruler to operate 88 lOW8 to govern thr
mansg0mrnt 0r th0 bu8inO88 or national bankr,      it may pra8oribe
term8 on tiloh pub110 fund8 la8y be aOpO8it~6, 80 08 to In8urr
the rat8 keeping,  InrrrtmrOt, i8WfUi     disbur80umnt; and   8 national
bank, a8 wall 00 nny othrr qualI?Ird n&wnOy, may roluntarlly
unarrtakr to br bound by the prororlbod t0rm8. Charlton va.
cou81118, 124 3. w. 422; T8x. hr., Vol. 37, pp. 973-974.

               Stst0 Aid Zarrantr or0 tT8MIEittOd    by tha State Sup-
erintbndrnt of Pub110 Inrtruotion, whrn the 8ooount for 8am0
h88 barn ruait04 by thr strtr Auditor, to trra8urorr or adpO8-
itoriar      or tchool  ai8triot8   to uhloh 816 18 grad04 and 8ppror0d
in the 88!n Mmwr         08 w8rrantr for Stntr apportionment8 are now
tTan8mitted.        Thrsr wer r entr lr0 not tran8mIttad to the County
.



    Honorable R. 9. k'yoha,Pago 5


    Suprrlntrndrat WI ha har no lo&al authority or right to dir-
    ooont uoh rrrrantr.
               In tirr of tho forr8olna lothoritlrr
                                           _          , your quortion
    la rrrpootibll~ rnanrrod in thr nogatlvo.      You are furthor
    ldr ir o that
             d    thi8 opinion ir not to bo oonrtrurd    a8 holdlo(l
    that the drporitory bank bar thr lodrl authority to dirooont
    star Aid Farmnta.
                Trusting that   tha roragOlng folly   lnswo r a   your ln-
    qulrr,   wo aro



                                                Tour6     rrry    truly
                                           ATTQRlCEYCEXERAL QB' 'l%XAS



                                                        Ardrll WIlllao
                                                              huh3 tant
                                     i

    AW/OO